 Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 1 of 7 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 20 CV __________

                                                 Petitioners,

                              -against-
                                                                PETITION TO CONFIRM
 BIONCO BUILDERS CO., INC.,                                     ARBITRATION AWARD

                                                Respondent.

       Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds f/k/a the Empire State Carpenters

Annuity, Apprenticeship, Labor-Management Cooperation, Pension and Welfare Funds

(“Petitioners” and/or the “Funds”) by and through their attorneys, Virginia & Ambinder, LLP

(“V&A”), as and for their Petition to Confirm an Arbitration Award, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

North Atlantic States Regional Council of Carpenters f/k/a the New England Regional Council of

Carpenters (“Union”) and Bionco Builders Co., Inc. (“Respondent”).

                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
 Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 2 of 7 PageID #: 2




       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.

                                         THE PARTIES

       4.      Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds, successors to the Empire State Carpenters Annuity, Apprenticeship,

Pension, and Welfare Funds (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor-management trust funds organized and operated in accordance with ERISA.

The Trustees are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA,

29 U.S.C. § 1002(21). The ERISA Funds maintain their principal place of business at 270 Motor

Parkway, Hauppauge, New York 11788.

       5.      Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund, successor to the Empire State Carpenters Labor Management Cooperation Fund (the “Labor

Management Fund”) are employer and employee trustees of a labor management cooperation

committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9). The Labor

Management Fund maintains its principal place of business at 270 Motor Parkway, Hauppauge,

New York 11788.

       6.      Respondent is a corporation incorporated under the laws of the State of New York.

At relevant times, Respondent was an employer within the meaning of section 3(5) of ERISA, 29

U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the meaning of

section 501 of the LMRA, 29 U.S.C. § 142. Respondent maintains its principal place of business

at 22 Riverside Drive, Binghamton, NY 13905.




                                                     2
 Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 3 of 7 PageID #: 3




                                 THE ARBITRATION AWARD

       7.      On or about November 8, 2013, Respondent entered into a collective bargaining

agreement covering the period of June 1, 2011 through May 31, 2016 (“CBA”) with the Union, or

a predecessor thereto. A copy of the CBA and Respondent’s signature page to the agreement are

annexed hereto as Exhibit A and Exhibit B, respectively.

       8.      The CBA provides that it shall “remain in effect until May 31, 2016 and shall

continue thereafter from year to year, unless either party notifies the other party in writing not less

than sixty (60) days prior and not more than ninety (90) days prior to May 31, 2016…or any

anniversary date thereafter that either party desires to modify the Agreement.” See Ex. A, Article

44

       9.      Neither party has given such notification. Therefore, the CBA remains in full force

and effect.

       10.     The CBA requires Respondent, inter alia, to make contributions to the Funds for

all work within the trade and geographical jurisdiction of the Union. See Ex. A, Art. 17.

       11.     The CBA provides that “should [an employer] become delinquent in any of its

obligations to any Fund, as set forth in this Agreement, it shall be liable for such penalties and

costs as may be provided for by the Trust Agreement, resolution and Collection Policy of the

respective Fund(s), including, but not limited to, interest, liquidated damages, and costs of

collection including attorney’s and accounting fees.” See Ex. A, Art. 17, Section 5.

       12.     The CBA further provides, that “the Employer shall be bound by and shall comply

with the Trust Agreement, plans and/or rules, policies and regulations of the applicable Funds,

including the Funds’ Joint Policy for the Collection of Delinquent Contributions (“Collection

Policy”), as may be amended from time to time, to the extent not inconsistent with this




                                                      3
 Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 4 of 7 PageID #: 4




Agreement.” Ex. A, Art. 17, Section 3. A copy of the Collection Policy is attached hereto as

Exhibit C.

        13.     Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. See Ex. C, Art. 2.1.D.

        14.     The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced. The amount of the liquidated

damages shall be 20% of the delinquent Contributions.” See Ex. C, Art. 6.1.

        15.     A dispute arose when, in violation of the CBA, Respondent failed to report and

remit all contributions owed to the Funds for the period April through July 2020. Respondent later

reported, but failed to remit contributions, for work performed from April through July 2020 in

the amount of $57,169.58.

        16.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. C, Art. 2.3.

        17.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs and

arbitration fees. Ex. C, Art. 6.3.

        18.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is attached hereto as Exhibit D.




                                                      4
 Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 5 of 7 PageID #: 5




       19.      Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

August 25, 2020, determining said dispute (the “Award”). A copy of the Award is attached hereto

as Exhibit E.

       20.      The arbitrator found that Respondent was in violation of the terms of the CBA and

ordered Respondent to pay the Funds the sum of $66,541.99, consisting of delinquent contributions

in the amount of $57,169.58, interest of $513, liquidated damages of $7,159.41, attorneys’ fees of

$900, and the arbitrator’s fee of $800 pursuant to the CBA.

       21.      In September 2020, Respondent submitted contributions for April and May 2020

in the amount of $23,465.10, leaving a balance of $43,076.89 owed on the Award.

       22.      Respondent has otherwise failed to abide by the Award.

       23.      The Award has not been vacated or modified and no application for such relief is

currently pending.

       24.      This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

       25.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the CBA and the Collection Policy. See Ex. A, Art. 17, Section 5, Ex. C, Art

6.2.

       26.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit F.

       27.      I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and a partner at V&A. Since graduating law




                                                      5
 Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 6 of 7 PageID #: 6




school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $350 per hour. Id.

        28.      V&A billed the legal assistants’ time at a rate of $120 per hour for work performed

in connection with this action.

        29.      In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        30.      V&A’s total billings in this matter amount to $887 reflecting 2.6 hours of work. Id.

        31.      In addition, V&A will also advance $473 in court filing and service fees upon the

filing of the instant petition.

        32.      Accordingly, Petitioners are entitled to recover $1,360 in attorneys’ fees and costs

incurred in connection with this matter.

        WHEREFORE, Petitioners respectfully request that this Court:

              1. Confirm the Award in all respects;

              2. Award judgment in favor of Petitioners and against Respondent in the amount of

                 $43,076.89.

              3. Award judgment in favor of the Petitioners and against Respondent in the amount

                 of $1,360 in attorneys’ fees and costs arising out of this petition; and

              4. Award Petitioners such other and further relief as is just and proper.


Dated: New York, New York                                       Respectfully submitted,
       September 29, 2020
                                                                VIRGINIA & AMBINDER, LLP

                                                        By:            /s/
                                                                Nicole Marimon, Esq.
                                                                40 Broad Street 7th Floor



                                                       6
Case 2:20-cv-04626-ARR-ST Document 1 Filed 09/29/20 Page 7 of 7 PageID #: 7




                                              New York, New York 10004
                                              Tel: (212) 943-9080
                                              Fax: (212) 943-9082
                                              Attorneys for Petitioners




                                       7
